Citation Nr: 9907485	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1994, which determined that new and material 
evidence had not been presented to reopen a previously denied 
claim for service connection for a psychiatric disorder.  In 
June 1996, the Board reopened the claim, and remanded the 
case to the RO to consider in light of all the evidence.  
However, for reasons to be discussed, further development is 
required prior to an appellate decision in this case.


REMAND

The appellant has presented a well-grounded claim, and, 
therefore, the Department of Veterans Affairs has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); see Savage v. Gober, 10 
Vet.App. 488 (1997).  

Service medical records reveal that the veteran was referred 
for a psychological evaluation in June 1960, after having 
ingested an overdose of medication, and it was concluded that 
he had a neurotic depressive reaction, chronic, mild.  In 
March 1961, a psychiatric evaluation was conducted, which 
resulted in a diagnosis of neurotic depression, chronic, 
moderate, manifested by feelings of inadequacy and failure, 
reactive heavy drinking, and a suicidal gesture.  However, a 
VA psychiatric examination conducted in October 1961 found no 
evidence of psychiatric disease; the examiner concluded that 
the veteran had recovered from his inservice transitory 
neurotic reaction.  Moreover, the examiner felt that the 
symptoms noted on the psychiatric evaluation in service were 
more in the nature of a personality "declamation," and had 
existed throughout the veteran's life.  

The veteran's first post-service psychiatric hospitalization 
was from January to March 1964, for a period of two months.  
The discharge diagnosis was psychoneurotic depressive 
reaction.  During the succeeding years, the veteran was 
hospitalized on numerous occasions, with diagnoses of 
psychotic depression, chronic alcoholism, drug addiction, 
personality disorders, variously diagnosed as passive-
dependent, passive-aggressive, and antisocial personality 
disorder, depression, and/or manic depression or bipolar 
disorder, always noted to be in the depressed phase.  No 
particular history relating the onset to service was noted.  
However, the veteran tended to report only the immediate 
history upon his admissions.  In addition, the record 
discloses periods of outpatient treatment, with diagnoses 
including depression, anxiety, bipolar disorder, and 
alcoholism.

A VA psychiatric examination in January 1997 resulted in 
diagnoses of recurrent major depression, in partial 
remission, and personality disorder with dependent traits.  
The claims file was forwarded to the examining physician in 
February 1997, for an answer to the question of whether the 
current depression was related to service.  After reviewing 
the file, the examiner added the diagnosis of chronic alcohol 
abuse.  In addition, the examiner did not feel that the 
veteran's major depression was "related to his service in 
the military in any way, and he most likely would have 
developed this depressive disorder and alcohol problem 
regardless of his military career."  It is apparent from 
this conclusion, and other comments in the report, that the 
examiner's opinion addressed whether depression was caused by 
service.  Since depressive neurosis was diagnosed in service, 
a causal connection to service, itself, is not necessary; 
rather, the question is whether current disease is causally 
related to the inservice psychiatric disorder.  Based on the 
applicable regulation, it must be determined whether the 
disease was chronic in service, or, if not, whether there is 
sufficient continuity of symptomatology after service to 
establish a nexus.  38 C.F.R. § 3.303(b) (1998); see also 
Savage v. Gober, 10 Vet.App. 488 (1997).  

Particularly in light of the veteran's multiple psychiatric 
diagnoses, including a personality disorder, for which 
service connection may not be granted (38 C.F.R. § 3.303(c)), 
and alcohol abuse, for which compensation may not be paid (38 
U.S.C.A. § 1131 (West 1991)); Barela v. West, 11 Vet.App. 280 
(1998)), this is a matter requiring medical expertise, and is 
not subject to lay observation.  See Falzone v. Brown, 8 
Vet.App. 398, 406 (1995).  Likewise, the Board is prohibited 
from making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The examiner 
also felt that it was "very likely that he may have some 
depressive symptoms prior to [service] that went 
unrecognized."  However, no defects were shown on entry, and 
the standard for establishing preexistence in such 
circumstances is not "very likely," but "clear and 
unmistakable" evidence.  38 C.F.R. § 3.306 (1998).  

Additionally, the veteran, in a statement received in January 
1998, stated that he had been receiving psychiatric treatment 
at the VA Medical Center in Gainesville since 1990; these 
records must be obtained.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's psychiatric treatment from 
Gainesville VAMC from 1990 to the present.

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
(1) the veteran's current psychiatric 
diagnosis(es), and (2) whether "neurotic 
depression, chronic," shown in service 
was, in fact, chronic at that time, and 
(3) whether any of the veteran's current 
psychiatric disorder(s) is a subsequent 
manifestation of the neurotic depression 
diagnosed in service, or otherwise 
etiologically related to that disorder.  
The claims folder must be provided to the 
examiner prior to the examination, to 
provide evidence of the history since 
service.  All conclusions should be 
explained in detail, and the evidentiary 
bases for the conclusions should be 
identified, as the supporting statements 
are essential to the Board's 
determination.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








